DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.


Response to Arguments
This action is in reply to papers filed on 10/21/2022. Claims 1 and 8 were amended. Claims 7, and 11-13 were canceled. Claims 9-10 were previously canceled. Claims 1-6, 8, and 14-16 are pending. Claims 1 and 8 are independent.
Applicant's arguments ("REMARKS") filed 10/21/2022, presented on pp. 6-8, in response to the rejections(s) of the claim(s) under 35 U.S.C. §103 with respect to Wang, US 2020/0119925 A1 (hereinafter, “Wang ‘925”) and Vijayvergia et al., US 10,833,843 B1 (hereinafter, “Vijayvergia ‘165”) have been fully considered and are partially persuasive. Specifically, Applicant argues that: 
The rejections of claims 1 and claim 8 based solely on Wang ‘925 and Vijayvergia ‘165 are moot because they now contain the limitations from claim 2.
The ‘access management module’ of Vijayvergia ‘165 doesn’t disclose the “network control apparatus” of claim 1 because the ‘access management module’ merely “mediates and manages data transfers between different blockchains which have already been constructed.”
Vijayvergia ‘165 fails to teach or suggest “… permit communication between computation nodes which belong to the same logical blockchain and to prohibit communication between computation nodes each of which belongs to a different logical blockchain …”, as recited in claim 1, because the access management module of Vijayvergia ‘165 mediates and manages data transfers between different blockchains irrespective of respective configuration of the different blockchains.

In response to argument A:
While limitations from claim 2 were incorporated into claim 1, only certain portions of claim 2 were incorporated. Specifically, it appears that the limitation “… blockchain information which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs; …” was incorporated from claim 2. (Examiner’s Note: While the REMARKS state that claim 2 was canceled and incorporated into the independent claims, the submitted claims do not indicate that claim 2 was canceled). 
Wang ‘925 in view of Vijayvergia ‘165 does not explicitly disclose these limitations. However, a new ground of rejection has been asserted in view of Padmanabhan et al., US 2019/0238525 A1. See Claim Rejections – 35 USC § 103 below for further details.
 
In response to argument B:
Vijayvergia ‘165 discloses a network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) that prohibits communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
Applicant argues that the access management module 104 of Vijayvergia ‘843 does not disclose the network control apparatus of claim 1 because the access management module 104 of Vijayvergia ‘843 only operates on blockchains which have already been constructed (Emphasis added). The Applicant appears to be referencing the limitation “a network control apparatus … to construct a plurality of logical blockchains while each of which is in independent form” as amended in claim 1 (Emphasis added). 
Wang ‘925 in view of Vijayvergia ‘165 does not explicitly disclose these limitations. However, a new ground of rejection has been asserted in view of Padmanabhan et al., US 2019/0238525 A1. See Claim Rejections – 35 USC § 103 below for further details.

In response to argument C:
The Examiner respectfully disagrees with arguments presented in argument C. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Vijayvergia ‘165 does not explicitly disclose “a network control apparatus …  to permit communication between computation nodes which belong to the same logical blockchain …”, Wang ‘925 discloses this limitation (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68; Fig. 1, Fig. 3]).  Thus, it would have been obvious to one of ordinary skill in the art to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘165. See Claim Rejections – 35 USC § 103 below for further details. Furthermore, Vijayvergia ‘165 discloses a network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).
While Applicant mentions in their argument of “…respective configuration of the different blockchains …”, these limitations are not clearly recited or reflected in the claims. Claim 1, in its present state, only recites “… permit communication between computation nodes which belong to the same logical blockchain and to prohibit communication between computation nodes each of which belongs to a different logical blockchain …”.
This response is also applicable to arguments for claim 8.


Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 should be amended to recite: “… which belongs to a different logical blockchain[[.]] according to the …”.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2020/0119925 A1 (hereinafter, “Wang ‘925”), in view of Vijayvergia et al., US 10,833,843 B1 (hereinafter, “Vijayvergia ‘843”), and further in view of Padmanabhan et al., US 2019/0238525 A1 (hereinafter, “Padmanabhan ‘525”).

As per claim 1: Wang ‘925 discloses:
	A blockchain system (a system utilizing blockchain ledgers, [Wang ‘925, ¶42; Fig. 1]), comprising: 
	at least one processor (processors [Wang ‘925, ¶¶104-105]); and 
	a memory in circuit communication with the processor, wherein the processor is configured to execute program instructions stored in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]): 
computer resources that can operate as computation nodes (nodes 104, where a node 104 may be an electronic device such as a computer [Wang ‘925, ¶¶42-43, 47, 49; Fig. 1]) of logically divided logical blockchains (nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶49, 68; Fig. 1]); 
a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 
a network control apparatus that controls a network in which the computer resources are located, among the plurality of logical blockchains (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), 
to permit communication between computation nodes which belong to the same logical blockchain (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68; Fig. 1, Fig. 3]) . according to blockchain information (the controller 102 using the Permissions and Policies 110 information, also referred to as policies, of the blockchains to permit communication and interactions between nodes [Wang ‘925, ¶¶42-43, 56, 63-64; Fig. 1, Fig. 3]) .

As stated above, Wang ‘925 does not explicitly disclose: “a blockchain management apparatus that manages a plurality of logical blockchains … using blockchain information which associates computation node or user with a blockchain(s) to which the computation node or the user belongs; a network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain … to construct the plurality of logical blockchains while each of which is in an independent form.”
Vijayvergia ‘843, however, discloses:

a network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1])  while each of which is in an independent form (access management module 104 is an intermediary that mediates and manages communications between two blockchains and does not affect the independent operations of the blockchains themselves (Vijayvergia '843, Col. 3 lines 35-56; Col. 6 lines 33-61; Col. 7 lines 38-62).

Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843, namely to have the controller 102, as disclosed in Wang ‘925, to be configured to prevent communication of nodes between different blockchain ledgers, as disclosed in Vijayvergia ‘843. The motivation for doing so would be to have controlled interactions between different blockchains that would protect against unauthorized 3rd party access, data snooping, blockchain spam, and smart contract manipulation on the blockchains (see Vijayvergia ‘843, Col. 3 line 57-Col. 4 line 51).

As stated above, Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose “a blockchain management apparatus that manages a plurality of logical blockchains … using blockchain information which associates computation node or user with a blockchain(s) to which the computation node or the user belongs; … to construct the plurality of logical blockchains …”. 
Padmanabhan ‘525, however, discloses:
a blockchain management apparatus that manages a plurality of logical blockchains (host organization 110, which may be implemented on a server, manages a plurality of blockchains [Padmanabhan ‘525, ¶¶48, 56, 91, 178, 183]) … using blockchain information which associates computation node or user with a blockchain(s) to which the computation node or the user belongs (a host organization 110 manages blockchains using blockchain user data, among other blockchain-related data, that associates tenants, users, or nodes with the corresponding blockchain [Padmanabhan ‘525, ¶¶176-177, 183, 199, 252]); … 
to construct the plurality of logical blockchains (forming one or more new sidechains, which may be private or public blockchains, where each sidechain may operate independently, and where each side chain is formed using blockchain consent information [Padmanabhan ‘525, ¶¶91, 168, 172, 175, 177]) ...

Wang ‘925 (modified by Vijayvergia ‘843) and Padmanabhan ‘525 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Padmanabhan ‘525 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Padmanabhan ‘525, namely to have the blockchain provider 502, as disclosed in Wang ‘925, manage blockchains using blockchain user information to associate users with the corresponding blockchain, as disclosed in Padmanabhan ‘525; further, to have the controller 102, as disclosed in Wang ‘925, to be configured to prevent communication of nodes between different blockchains, as disclosed in Vijayvergia ‘843, where the different blockchains are created such that they operate independently based on provided consent information, as disclosed in  Padmanabhan ‘525. The motivation for doing so would be to securely manage the interactions between blockchains such that only authorized user data of a respective blockchain may be shared with another blockchain; furthermore, to increase the accessibility of blockchain functionalities by allowing secure blockchains to be created when requested (see Padmanabhan ‘525, ¶¶175, 182-183).

As per claim 3: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the processor is further configured to execute the program instructions stored in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]):
a relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4]) for relaying data between the computer resources according to control from the network control apparatus is further arranged (blockchain router 402 transmitting data between nodes according to the controller 102 [Wang ‘925, ¶¶7, 21, 63; Fig. 3, Fig. 4]).

As per claim 4: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claims 1 and 3, as stated above, all from which claim 4 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the network control apparatus sets control information for permitting communication between computation nodes (nodes 104, where a node 104 may be an electronic device such as a computer, where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42-43, 49, 56, 68; Fig. 1]) which belong to the same logical blockchain among the plurality of logical blockchains (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68, ; Fig. 1, Fig. 3]) in the relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4])
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) 


As stated above, Wang ‘925 does not explicitly disclose:  “the network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain.”
Vijayvergia ‘843, however, discloses:
the network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).

Wang ‘925 (modified by Padmanabhan ‘525) and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Padmanabhan ‘525) and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 (modified by Padmanabhan ‘525) to include the teachings of Vijayvergia ‘843, namely to have the controller 102 to be configured to control the blockchain router 402, as disclosed in Wang ‘925, such that the blockchain router 402 will prevent communication of nodes, such as the transmitting of data, between different blockchain ledgers, as disclosed in Vijayvergia ‘843. The motivation for doing so would be to have controlled interactions, such as controlled transmission of data, between different blockchains that would protect against unauthorized 3rd party access, data snooping, blockchain spam, and smart contract manipulation on the blockchains (see Vijayvergia ‘843, Col. 3 line 57-Col. 4 line 51).

As per claim 8: Wang ‘925 discloses:
A network control apparatus (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), wherein the network control apparatus is connected to (controller 102 is connected to nodes/peers and the blockchain provider [Wang ‘925, ¶¶42, 63, 84; Fig. 1, Fig. 3]): 
at least one processor in circuit communication with a memory, wherein the processor is configured to execute program instructions stored in the memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]):
computer resources (nodes 104, where a node 104 may be an electronic device such as a computer [Wang ‘925, ¶¶42-43, 47, 49; Fig. 1]) that can operate as computation nodes of logically divided logical blockchains (nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶49, 68; Fig. 1]); and 
a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 
wherein the network control apparatus comprises at least one processor in circuit communication with a memory, where the processor is configured to execute program instruction stored in the memory to implement (controller 102 comprising processor executing instructions stored in memory to perform operations [Wang ‘925, ¶¶43-44]) to control a network in which the computer resources are located, among the plurality of logical blockchains (controller 102, where the controller 102 controls the nodes 104 via a routing network 106, and where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42, 49, 56, 64, 68; Fig. 1]), 
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) (the controller 102 using the Permissions and Policies 110 information, also referred to as policies, of the blockchains to permit communication and interactions between nodes [Wang ‘925, ¶¶42-43, 56, 63-64; Fig. 1, Fig. 3]) 

As stated above, Wang ‘925 does not explicitly disclose: “a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes using blockchain information which associates each computation node with a blockchain(s) to which the computation node or the user belongs, … the network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain ... to construct the plurality of logical blockchains while each of which is in an independent form.”
Vijayvergia ‘843, however, discloses:

the network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1])  while each of which is in an independent form (access management module 104 is an intermediary that mediates and manages communications between two blockchains and does not affect the independent operations of the blockchains themselves (Vijayvergia '843, Col. 3 lines 35-56; Col. 6 lines 33-61; Col. 7 lines 38-62).

Wang ‘925 and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in Claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 to include the teachings of Vijayvergia ‘843.

As stated above, Wang ‘925 in view of Vijayvergia ‘843 does not explicitly disclose “a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes using blockchain information which associates each computation node with a blockchain(s) to which the computation node or the user belongs, ... to construct the plurality of logical blockchains ...”.
Padmanabhan ‘525, however, discloses:
a blockchain management apparatus that manages a plurality of logical blockchains configured by the computation nodes (host organization 110, which may be implemented on a server, manages a plurality of blockchains [Padmanabhan ‘525, ¶¶48, 56, 91, 178, 183]) using blockchain information which associates each computation node with a blockchain(s) to which the computation node or the user belongs, (a host organization 110 manages blockchains using blockchain user data, among other blockchain-related data, that associates tenants, users, or nodes with the corresponding blockchain [Padmanabhan ‘525, ¶¶176-177, 183, 199, 252]); … 
to construct the plurality of logical blockchains (forming one or more new sidechains, which may be private or public blockchains, where each sidechain may operate independently, and where each side chain is formed using blockchain consent information [Padmanabhan ‘525, ¶¶91, 168, 172, 175, 177]) ...

Wang ‘925 (modified by Vijayvergia ‘843) and Padmanabhan ‘525 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843) and Padmanabhan ‘525 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843) to include the teachings of Padmanabhan ‘525.

As per claim 14: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claim 8, as stated above, from which claim 14 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the processor is further configured to execute the program instruction stored in memory to implement (memory coupled to the processors, where software code is stored as a series of instructions in the memory to be executed by the processors to perform operations [Wang ‘925, ¶¶104-105]):
a relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4]) for relaying data between the computer resources according to control from the network control apparatus is further arranged (blockchain router 402 transmitting data between nodes according to the controller 102 [Wang ‘925, ¶¶7, 21, 63; Fig. 3, Fig. 4]).

As per claim 15: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claims 8 and 14, as stated above, all from which claim 15 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the network control apparatus sets control information for permitting communication between computation nodes (nodes 104, where a node 104 may be an electronic device such as a computer, where the nodes 104 may be part of one or more separate blockchain ledgers [Wang ‘925, ¶¶42-43, 49, 56, 68; Fig. 1]) which belong to the same logical blockchain among the plurality of logical blockchains (the controller 102 permits interactions based on Permissions and Policies 110 between nodes 104 which belong to the same blockchain ledger [Wang ‘925, ¶¶42, 63-64, 67-68, ; Fig. 1, Fig. 3]) in the relay apparatus (blockchain router 402 [Wang ‘925, ¶¶71-75; Fig. 3, Fig. 4])
to permit communication between computation nodes which belong to the same logical blockchain (blockchain router 402 transmitting data between nodes in the same blockchain ledger according to the controller 102 [Wang ‘925, ¶¶7, 21, 42, 63, 67; Fig. 3, Fig. 4]) 


As stated above, Wang ‘925 does not explicitly disclose:  “the network control apparatus … to prohibit communication between computation nodes each of which belongs to a different logical blockchain.”
Vijayvergia ‘843, however, discloses:
the network control apparatus (access management module 104 [Vijayvergia ‘843, Col. 4 lines 23-51; Fig. 1]) … to prohibit communication between computation nodes each of which belongs to a different logical blockchain (the access management module 104 is configured to act an access control and intrusion prevention system, such as a firewall, and may prevent communication of nodes between different blockchains [Vijayvergia ‘843, Col. 3 line 35-Col. 4 line 22, Col. 10 lines 9-35; Fig. 1]).

Wang ‘925 (modified by Padmanabhan ‘525) and Vijayvergia ‘843 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 4, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Padmanabhan ‘525)5 and Vijayvergia ‘843 before them, to modify the method in Wang ‘925 (modified by Padmanabhan ‘525) to include the teachings of Vijayvergia ‘843.

Claims 2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘925, in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525, and further in view of Sahagun et al., US 2019/0268162 A1 (hereinafter, “Sahagun ‘162”). 

As per claim 2: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the blockchain management apparatus manages the plurality of logical blockchains (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 

As stated above, Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 does not explicitly disclose:  “the blockchain management apparatus manages the plurality of logical blockchains using an access control list which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs.”
Sahagun ‘162, however, discloses:
the blockchain management apparatus manages the plurality of logical blockchains (the fleet management system manages one or more blockchains/distributed ledgers [Sahagun ‘162, ¶¶26-27])
using an access control list which associates each computation node or user with a blockchain(s) to which the computation node or the user belongs (the fleet management system uses and maintains a list which associates nodes with the blockchain/distributed ledger to which the node belongs [Sahagun ‘162, ¶¶151-152]).

Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) to include the teachings of Sahagun ‘162, namely to have the blockchain provider 502 manage the one or more blockchain ledgers, as disclosed in Wang ‘925, using and maintaining a list which associates nodes with the blockchain ledger to which the node belongs, as disclosed in Sahagun ‘162. The motivation for doing so would be to have an up-to-date list of nodes of a particular blockchain that would be updated such that a newly added node the blockchain would be able to easily discover other nodes within the blockchain using the list (see Sahagun ‘162, ¶¶151-152).

As per claim 5: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 does not explicitly disclose the limitations of claim 5. Sahagun ‘162, however, discloses:
wherein at least one or more logical blockchain(s) among the plurality of logical blockchains perform data concealment by encryption (using the blockchain/distributed ledger, data within the one or more blockchains/distributed ledgers may be encrypted [Sahagun ‘162, ¶¶19, 95]).

Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) to include the teachings of Sahagun ‘162, namely to the data within the one or more blockchain ledgers of Wang ‘925 be encrypted by the blockchain ledgers, as disclosed in Sahagun ‘162. The motivation for doing so would be to provide another layer of protection through encryption to the data contained within blockchains (see Sahagun ‘162, ¶¶17, 19, 31).

As per claim 16: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claim 8, as stated above, from which claim 16 is dependent upon. Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 does not explicitly disclose the limitations of claim 16. Sahagun ‘162, however, discloses:
wherein at least one or more logical blockchain(s) among the plurality of logical blockchains perform data concealment by encryption (using the blockchain/distributed ledger, data within the one or more blockchains/distributed ledgers may be encrypted [Sahagun ‘162, ¶¶19, 95]).

Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Sahagun ‘162 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Sahagun ‘162 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) to include the teachings of Sahagun ‘162.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘925, in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525, and further in view of Brown et al., US 2018/0270065 A1 (hereinafter, “Brown ‘065”). 

As per claim 6: Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Wang ‘925 discloses:
wherein the blockchain management apparatus manages the plurality of logical blockchains (blockchain provider 502, where the blockchain provider 502 is configured to manage one or more blockchain ledgers containing nodes [Wang ‘925, ¶¶80-83, 85; Fig. 5]) 

As stated above, Wang ‘925 in view of Vijayvergia ‘843, and further in view of Padmanabhan ‘525 does not explicitly disclose:  “the blockchain management apparatus manages the plurality of logical blockchains using a table which associates each logical blockchain with information of the computation nodes belonging to the logical blockchain.”
Brown ‘065, however, discloses:
the blockchain management apparatus manages the plurality of logical blockchains (the authentication engine 180 manages users and nodes associated with one or more distributed ledgers [Brown ‘065, ¶¶44, 50, 156, 168; Fig. 8E, Fig. 9])
using a table which associates each logical blockchain with information of the computation nodes belonging to the logical blockchain (the authentication engine 180 uses a table which associates each distributed ledger with information, such as userID or TxID, of nodes, such as an Ethereum node, belonging to the respective distributed ledger [Brown ‘065, ¶¶50, ,139, 167-168; Fig. 9]).

Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Brown ‘065 are analogous art because they are from the same field of endeavor, namely that of blockchain management involving a plurality of blockchains. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) and Brown ‘065 before them, to modify the method in Wang ‘925 (modified by Vijayvergia ‘843 & Padmanabhan ‘525) to include the teachings of Brown ‘065, namely to have the blockchain provider 502 manage the one or more blockchain ledgers, as disclosed in Wang ‘925, using and maintaining a table which associates each blockchain ledger with information of nodes belonging to the respective blockchain ledger, as disclosed in Brown ‘065. The motivation for doing so would be to allow for easy lookup and authentication of user credentials associated with nodes across multiple types of different blockchains (see Brown ‘065, ¶¶50, 168).


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Madisetti et al., US 2018/0288022 A1: managing multiple blockchain networks within an organization using a blockchain identity system, blockchain access management system, and a blockchain access control system.
Kurian, US 10,438,209 B2: enable a block chain distributed network arrangement system for facilitating a tiered dedicated block chain configuration to provide differing combinations of functions and levels of security.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494